Case 1:20-cr-00299-JMF Document 1 Filed 06/15/20 Page 1of 8

fake FURS

 

UNITED STATES DISTRICT COURT
SOUTHERN DISRICT OF NEW YORK

eee ee x
UNITED STATES OF AMERICA
INDICTMENT
vy. -
DERRICK RICHARDSON,
a/k/a “Jd Roce,”

Defendant.

meme x
COUNT ONE

(Murder in Aid of Racketeering)

The Grand Jury charges:

The Enterprise

1, At all times relevant to this Indictment, DERRICK
RICHARDSON, a/k/a “J Rocc,” the defendant, and others known and
unknown, were members and associates of the Rollin’ 30s Crips
(the “Rollin’ 30s” or the “Enterprise”), a criminal organization
whose members and associates engaged in, among other activities,
acts involving murder, robbery, and narcotics trafficking.

2. The Rollin’ 30s was a set of the national Crips street
gang. The Rollin’ 30s operated, among other. locations, in and
‘ around Hughes Avenue and East Tremont Avenue in the Bronx, New
York, and Stratford Avenue and i72nd Street in the Bronx, New
York.

3. The Rollin’ 30s, including its leadership, its

membership, and its associates, constituted an “enterprise,” as

 

 

 

|
|
|
|
!
|
|
|
!
|
|
|
|
|
|
|

 

 
Case 1:20-cr-00299-JMF Document 1 Filed 06/15/20 Page 2 of 8

defined by Title 18, United States Code, Section 1959{b) (2),
that is, a group of individuals associated in fact, although not
a legal entity, which was engaged in, and its activities
affected, interstate and foreign commerce. The Enterprise
constituted an ongoing organization whose members functioned as
a continuing unit for a common purpose of achieving the
objectives of the Enterprise. The defendant participated in the
operation and management of the Enterprise and participated in
unlawful and other activity in furtherance of the conduct of the
Enterprise’s affairs.

4. From at least in or about 2013 up to and including in
or about 2017, members and associates of the Rollin’ 30s were
engaged in a series of violent disputes with rival street gangs
or crews, including rival Crip factions (generally, the
“Opposing Crews”). During these disputes, members and
associates of the Rollin’ 30s committed multiple shootings and
assaults against members and associates of the Opposing Crews.

5. Certain members and associates of the Rollin’ 30s
committed and agreed, attempted, and threatened to commit acts
of violence to protect and expand the territory of the
Enterprise and to protect fellow members and associates of the
Rnterprise. ‘These acts of violence included acts involving
murder, robberies, and assaults intended either to protect the

Enterprise’s territory, retaliate against members of Opposing
5 .

 
Case 1:20-cr-00299-JMF Document 1 Filed 06/15/20 Page 3 of 8

Crews who had encroached on the territory controlled by the .
Enterprise, or to otherwise promote the standing and reputation
of the Roilin’ 30s amongst rival gangs.

6. Certain members and associates of the Rollin’ 30s also
solid narcotics primarily in and around areas in the Bronx, New
York controlled by the Rollin’ 30s. The Rollin’ 30s controlled
narcotics sales within these areas by prohibiting and preventing
non-members, outsiders, and rival narcotics dealers from
distributing narcotics in the area controlled by the Enterprise.

Purposes of the Enterprise
7. The purposes of the Enterprise included the following:
| a. Preserving and protecting the power, territory,
and profits of the Enterprise through acts involving murder and
other acts of violence, and threats of violence.

b. Promoting and enhancing the Enterprise and the
activities of its members and associates.

c. Keeping victims and potential victims in fear of
the Enterprise and its members and associates through acts and
threats of violence.

d. Providing assistance to members and associates
who committed crimes for and on behalf of the Enterprise.

e. Enriching the members and associates of the

Enterprise through, among other things, robbery, and the

 

 
Case 1:20-cr-00299-JMF Document 1 Filed 06/15/20 Page 4of 8

distribution and sale of narcotics, including crack cocaine,
heroin, and marijuana.

f. Protecting the Enterprise and its members and
associates from detection and prosecution by law enforcement
authorities through acts of intimidation and’ violence against
potential witnesses to crimes committed by members of the
Enterprise. |

Means and Methods of the Enterprise
8, Among the means and methods employed by the members
and associates in conducting and participating in the conduct of
the affairs of the Enterprise were the following:

a. Members and associates of the Enterprise
committed, conspired, attempted, and threatened to commit acts
of violence, including acts involving murder, to protect and
expand the Enterprise’s criminal operations, and in connection
with the rivalries with members of the Opposing Crews.

b. Members and associates: of the Enterprise used
threats of violence and physical violence against other members
and associates to enforce and maintain discipline within the
Enterprise.

c. Members and associates of the Enterprise
committed, conspired, attempted, and threatened to commit acts

of violence, including acts involving murder, against members of

 
Case 1:20-cr-00299-JMF Document 1 Filed 06/15/20 Page 5of 8

the Opposing Crews and other individuals adverse to the
Enterprise.

d. Members and associates of the Enterprise promoted
and celebrated the criminal conduct of the Enterprise, namely
narcotics distribution, acts involving violence, and firearm
usage, in music and on social media websites such as YouTube,
Instagram, and Facebook. |

é. Members and associates of the Enterprise
obtained, possessed, and used firearms.

£. Members and associates of the Enterprise
distributed controlled substances, including crack cocaine,
heroin, and marijuana,

9, At all times relevant to this Indictment, the above~
described Enterprise, through its members and associates, .
engaged in racketeering activity, as that term is defined in
Title 18, United States Code, Sections 1959(b)(1) and 1961(1),
that consisted of: |

ae multiple acts involving murder, chargeable under
New York Penal Law Sections 125.25, 110.00, 105.15, and 20,00;

b. multiple acts involving robbery, chargeable under
New York Penal Law 105.10, 110.00, 160.05, 160.10, 160.15, and

20,00;

c. multiple offenses involving the distribution of

 
Case 1:20-cr-00299-JMF Document 1 Filed 06/15/20 Page 6 of 8

controlled substances, including crack cocaine, heroin and
marijuana, in violation of laws of the United States, namely
Title 21, United States Code, Sections 812, B41 (a} (1), ,
B41 {b) (1) (A), 841 (b) (1) (D), and 846, and Title 18, United States
Code, Section 2.
Murder of Nestor Suazo

10. On or about September 19, 2015, in the Southern
District of New York, DERRICK RICHARDSON, a/k/a “J Rocc,” the
defendant, and others known and unknown, as consideration for
the receipt of, and as consideration for a-promise and agreement
to pay, a thing of pecuniary value from the Rollin’ 30s, and for
the purpose of gaining entrance to and maintaining and
- increasing position in the Rollin’ 30s, an enterprise engaged in
racketeering activity, as described above, intentionally and
knowingly murdered, and aided and abetted the murder of Nestor
Suazo, that is, with the intent to cause the death of Suazo,
caused the death: of Suazo, and under circumstances evincing a
depraved indifference to human life, did recklessly engage in
conduct which created a grave risk of death to another person,
and thereby caused the death of Suazo, to wit, RICHARDSON shot
and killed Suazo, and aided and abetted the same, in the
vicinity of East Tremont Avenue and Clinton Avenue in the Bronx,
New York, in violation of New York Penal Law, Sections 125.25

and 20.00,

 
Case 1:20-cr-00299-JMF Document 1 Filed 06/15/20 Page 7 of 8

(Title 18, United States Code, Sections 1959(a) (1) and 2.)}

COUNT TWO
(Firearms Offense)

The Grand Jury further charges:

ii. On or about September 19, 2015, in the Southern
‘District of New York, DERRICK RICHARDSON, a/k/a “J Rocc,” the
defendant, during and in’relation to a crime of violence for
which he may be prosecuted in a court of the United States,
namely, the murder in aid of racketeering charged ain Count One
of this Indictment, did use and carry a firearm, and, in
furtherance of such crime, did possess a firearm, and did aid
and abet the use, carrying, and possession of a firearm, and in
the course of that crime did cause the death of a person through
the use of a‘ firearm, which killing is murder as defined in
Title 18, United States Code, Section 1111{a), to wit,
RICHARDSON shot Suazo, and aided and abetted the same, in the
vicinity of Bast Tremont Avenue and Clinton Avenue in the Bronx,
New York.

(Title 18, United States Code, Sections 924(j) and 2.3

ou) hy Ag permery
¥ofeperson “——————— GROFREE' 7. BERMAN
United States Attorney

 

 

 
Case 1:20-cr-00299-JMF Document 1 Filed 06/15/20 Page 8 of 8

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
— VV. —
DERRICK RICHARDSON, a/k/a “J Rocc,”

Defendant.

 

TRUE BILL

(Title 18, United States Code, Sections 924(j), 1959{a), and 2.)

GEOFFREY S. BERMAN
United States Attorney.

Gi
ia

7

 
